Citation Nr: 1341255	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-49 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2013, and a transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's OSA and either his military service or his service-connected deviated septum with allergic rhinitis and sinusitis.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for OSA is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his OSA is related either directly to his active duty service or secondarily to other service-connected disabilities, including a deviated septum with allergic rhinitis and sinusitis.  Service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In order to establish service connection for a claimed disability, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service connected condition by a service connected condition is also service-connected.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran was diagnosed with sleep apnea in July 2007, approximately one year after separation from service.  Accordingly, the Veteran has demonstrated the presence of a current disability.

Regarding an in-service disease or injury, the Veteran asserts that he experienced symptoms associated with OSA in service, such as loud snoring, morning headaches, and daytime drowsiness.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including experiencing fatigue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Furthermore, the Veteran has submitted lay statements from others corroborating the symptoms that he experienced in service.  An in-service injury or disease has therefore been demonstrated.  Additionally, the Veteran is otherwise service-connected for a deviated septum with allergic rhinitis and sinusitis.

With regard to the element of medical nexus, in September 2007, the Veteran stated that he suffered from sleep problems for years during his military service without knowledge of sleep disorders.  The Veteran stated that his spouse often complained about his loud snoring keeping her awake.  

In January 2008, the Veteran's treating otolaryngologist noted that the Veteran had a long history of nasal obstruction secondary to an in-service trauma that occurred in 1980.  The physician stated that the Veteran had suffered from nasal obstruction since the time of this trauma.  Further, the physician opined that the Veteran's nasal obstruction likely contributed to the severity of his sleep apnea and affected his ability to use a CPAP machine.  The physician noted that the Veteran had a long history of loud snoring and daytime fatigue.  Considering that history, the physician noted that it was likely both that the Veteran's sleep apnea pre-dated his separation from active duty service and that the Veteran's nasal obstruction contributed to the severity of his obstructive sleep apnea.

In April 2008, a VA examiner noted that OSA may be influenced by difficulty passing air through the nasal passages or upper airway.  The examiner opined that sinusitis and a deviated septum would not themselves cause sleep apnea, but they could cause an episode of sleep apnea to be worse if breathing was impeded by either the deviated septum or by a sinusitis condition.  

In April 2008, the Veteran's spouse noted that she had observed the Veteran's severe snoring, gasping in his sleep, and daytime tiredness since November 1996.  In May 2008, one of the Veteran's colleagues stated that from July 2003 through July 2006, the Veteran confided in him many times that he could not get a good night's sleep.  The Veteran stated that he often woke too early and could not get back to sleep.  Also in May 2008, a different colleague stated that from April 2005 through April 2006, he observed the Veteran's daytime exhaustion and noted the Veteran's complaints of morning headaches.  

At a November 2013 VA examination, the examiner opined that the Veteran's OSA was less likely than not related to or aggravated by the Veteran's other service-connected conditions.  As a rationale for that opinion, the examiner noted that no medical evidence or studies showed an etiological link between a deviated septum with allergic rhinitis causing OSA.  The examiner further noted that the Veteran had a septoplasty to correct his deviated septum, but he still continued to have OSA.  The examiner further noted that there was no evidence in the record to support the January 2008 opinion that the Veteran's OSA was related to his military service and was worsened by his history of nasal obstruction.  The examiner noted that there was no evidence in the claims file suggesting that the Veteran suffered from OSA while in service.  

Upon review of this evidence, and in consideration of the credible lay statements from the Veteran and others regarding the nature and duration of his symptoms, the Board affords the January 2008 opinion of the Veteran's treating physician with at least as much probative weight as the opinion of the November 2013 VA examiner.  Both opinions considered alternative theories of causation, and both opinions demonstrated a familiarity with the facts in the case.  With one probative opinion of record suggesting that the Veteran's OSA is related both to his military service and other service-connected disabilities and one probative opinion suggesting that there is no such relationship, the Board finds the evidence of record is in relative equipoise.  Resolving reasonable doubt in favor of the Veteran, the Board finds a nexus to service or to service-connected disabilities has been demonstrated.

The weight of the probative evidence of record is at least in equipoise as to whether the Veteran's OSA is related to active duty service or to his other service-connected disabilities.  Therefore, service connection for OSA is warranted, and the Veteran's claim for service connection is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for OSA is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


